Exhibit 10.1

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of June 11, 2009 among FIG LLC
(f/k/a FORTRESS INVESTMENT GROUP LLC), a Delaware limited liability company (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower (the
“Guarantors”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are party to that certain Third Amended and Restated Credit Agreement dated as
of May 29, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
described below; and

WHEREAS, the Lenders are willing to agree to such amendment, subject to the
terms set forth herein as more fully set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, from and after the date hereof, the
Credit Agreement is hereby amended as follows:

(a) Definitions.

(i) The following definitions set forth in Section 1.01 of the Credit Agreement
are amended and restated in their entirety to read as follows:

“Fortress Funds” means each of (a) each of the entities set forth on Schedule
6.13(a)(ii) and (b) any other Private Equity Fund, Hedge Fund or any other
public or private investment fund created after the Closing Date and managed,
directly or indirectly, by a Loan Party or one of its Subsidiaries or Affiliates
or any of its investment advisors; provided that (i) portfolio companies of a
Fortress Fund and (ii) so long as any Loan Party or one of its Subsidiaries,
Affiliates or investment advisors does not serve as general partner of such
fund, any Private Equity Fund, Hedge Fund, other public or private investment
fund or managed account that is formed or that any Loan Party or one of its
Subsidiaries, Affiliates or investment advisors serves solely in its capacity as
a managing member, manager or advisor (and such role begins after the Fourth
Amendment Effective Date) shall not be deemed to be a Fortress Fund.



--------------------------------------------------------------------------------

“Free Cash Flow” means, as of December 31 of each year, with respect to the Loan
Parties and their Subsidiaries, an amount equal to: (a) EBITDA for such calendar
year minus (b) Interest Charges during such calendar year, minus (c) income
taxes paid during such calendar year (or accrued during such calendar year and
required to be paid within 120 days subsequent to the end of such calendar year,
minus (d) Capital Expenditures made during such calendar year (other than
Capital Expenditures financed in accordance with Section 8.03(j)) minus
(e) Distributions made in accordance with Section 8.06(c) during such calendar
year (or Distributions that will be made within 120 days subsequent to the end
of such calendar year for taxes accrued during such calendar year) minus
(f) payments of Term Loans made pursuant to Sections 2.04(a) or (b) (other than
payments made pursuant to Section 2.04(b)(ii)(E)) or Section 2.06(b) during the
last three calendar quarters of such calendar year and the first calendar
quarter of the following year (provided that for the year ending December 31,
2009, all payments made to reduce Term Loans during 2009, the $50 million
payment of Revolving Loans made on March 13, 2009 and all payments made to
reduce Term Loans during the first quarter of 2010 shall be counted in
calculating the amount under this clause (f)) minus (g) extraordinary and
non-recurring cash losses during the prior calendar year to the extent added to
EBITDA in the calculation thereof plus (h) extraordinary and non-recurring cash
gains during the prior calendar year to the extent subtracted from EBITDA in the
calculation thereof plus (i) the amount of Distributions received by Loan
Parties and their Subsidiaries from Investments during such calendar year plus
(j) 100% of the Net Cash Proceeds of all Dispositions and Involuntary
Dispositions (other than Dispositions among Loan Parties and Permitted
Transfers) during such calendar year minus (k) the amount of Investments made in
Existing Fortress Funds during such calendar year minus (l) the amount of
Investments made in New Fortress Funds during such calendar year; provided that
the amount of Investments that may be deducted pursuant to this clause (l) may
not exceed 1.5% of the aggregate amount of capital called by such New Fortress
Funds.

“Material Fortress Fund” means any Fortress Fund in which the sum of the
Management Fees and the Promote Fees payable to a Loan Party or one of its
Subsidiaries (other than, with respect to Hedge Funds and Private Equity Funds,
Promote Fees allocable to individuals), whether paid or accrued, during the most
recently ended twelve month period, or reasonably expected to be payable during
the next succeeding twelve month period, exceeds $25,000,000, in the aggregate;
provided, however, that no Managed Account shall be considered a Material
Fortress Fund.

“Permitted Fund Termination” means the termination, dissolution, liquidation or
wind up of a Fortress Fund either (a) after the last asset or Investment in such
Fortress Fund is sold in the ordinary course of business or (b) after the term
or the date of dissolution as stated in the applicable Fortress Fund agreement.

 

2



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party; provided that none of (a) the
Borrower, (b) a Fortress Fund or any of its Subsidiaries, (c) any FIG Promote
Entity, (d) any SPV or (e) Fortress VRF I LLC, shall be deemed to be a
Subsidiary of a Loan Party.

(ii) The following new definitions are inserted into Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“Borrower Assignee” means either the Borrower or FOE II, as applicable.

“Borrower Assignment Agreement” means an assignment agreement entered into by a
Lender and the applicable Borrower Assignee and accepted by the Administrative
Agent, in substantially the form of Exhibit 2.13 or any other form of assignment
approved by the Administrative Agent in its reasonable discretion.

“Borrower Assignment Effective Date” has the meaning specified in
Section 2.13(b).

“Borrower Loan Purchase” means any purchase by the applicable Borrower Assignee
of a Term Loan or Term Loans, in each case pursuant to Section 2.13.

“Borrower Loan Purchase Amount” means the amount the applicable Borrower
Assignee paid pursuant to any Borrower Loan Purchase.

“Buyback Period” means a period following any Equity Issuance that occurs
subsequent to May 1, 2009 with each such period beginning on the date that the
Borrower receives the Net Cash Proceeds of such Equity Issuance and ending on
the earlier to occur of (a) 365 days after the Borrower’s receipt of the Net
Cash Proceeds of such Equity Issuance or (b) May 12, 2011.

“Equity Issuance Surplus” means the Net Cash Proceeds from any Equity Issuance
occurring after May 1, 2009 that are not required to be used to repay Loans
pursuant to Section 2.04(b)(ii)(E).

“Excess Equity Proceeds” means the Equity Issuance Surplus minus the Borrower
Loan Purchase Amount.

 

3



--------------------------------------------------------------------------------

“Existing Fortress Funds” means Fortress Funds existing as of the Fourth
Amendment Effective Date.

“Fourth Amendment Effective Date” means June 11, 2009.

“Managed Account” means any investment vehicle on behalf of a third party for
which (i) investment decisions regarding some or all of the capital in the
investment vehicle are made by a Loan Party, one of its Subsidiaries or
Affiliates or any of its investment advisers and (ii) one investor or sponsor
has the contractual right either to (A) terminate, dissolve, liquidate or wind
up the investment vehicle (or begin the process of same) or (B) terminate the
ability of such Loan Party, Subsidiary, Affiliate or investment advisor to make
investment decisions on behalf of the investment vehicle.

“New Fortress Funds” means Fortress Funds created after the Fourth Amendment
Effective Date.

(b) Excess Free Cash Flow. Section 2.04(b)(ii)(C) of the Credit Agreement is
amended and restated in its entirety to read as follows:

(ii)(C) Excess Free Cash Flow. On April 15 of each year (beginning with
April 15, 2010), the Borrower shall prepay Term Loans in an amount equal to 75%
of Free Cash Flow from the prior calendar year; provided, however, that (I) if
on April 15 the sum of then outstanding Commitments plus the Outstanding Amount
of Term Loans is less than or equal to $315 million, (II) if on April 15 the sum
of the Outstanding Amount of Loans is less than or equal to $300 million and
(III) if the Consolidated Leverage Ratio, as calculated as of December 31 of the
prior calendar year after giving pro forma effect to any repayments or
cancellation of principal of Loans (to the extent not reborrowed) between
January 1 and April 15 of the current calendar year, does not exceed 2.00 to
1.0, the Borrower shall only prepay Term Loans in an amount equal to 50% of Free
Cash Flow from the prior calendar year . Any prepayment pursuant to this clause
(ii)(C) shall be applied as set forth in clause (iii) below.

(c) Sharing of Payments by Lenders. A new paragraph is added to the end of
Section 2.12 of the Credit Agreement to read as follows:

Notwithstanding anything in this Section 2.12 to the contrary (including under
clause (ii) above), this Section 2.12 shall not be construed to apply to any
purchase, retirement or cancellation of Term Loans in accordance with
Section 2.13.

(d) Borrower Purchase of Term Loans. A new Section 2.13 is added to the Credit
Agreement to read as follows:

Section 2.13 Borrower Purchase of Term Loans.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower Assignee shall have the right to voluntarily purchase
Term Loans from one or more Lenders and simultaneously cancel or retire

 

4



--------------------------------------------------------------------------------

such Term Loans and Lenders shall be permitted to sell or assign such Term Loans
to the Borrower Assignee (in each case, a “Borrower Loan Purchase”) subject to
satisfaction of the following conditions and all the requirements of this
Section 2.13:

(i) each such purchase and assignment must occur during an applicable Buyback
Period and the amount used to consummate such purchase and assignment must not
be in excess of the Equity Issuance Surplus; and

(ii) no Default or Event of Default shall exist at the time of such purchase and
assignment or would result from such purchase and assignment.

(b) Any offer to make a Borrower Loan Purchase by a Borrower Assignee and any
sale of Term Loans to a Borrower Assignee by a Lender shall be in accordance
with the following:

(i) by no later than 11:00 am at least four (4) Business Days prior to any
Borrower Loan Purchase, the Borrower Assignee shall notify the Administrative
Agent (and the Administrative Agent shall provide such information to the
Lenders), in writing, of its desire to purchase Term Loans from the Lenders (the
“Purchase Offer”) which Purchase Offer shall contain (A) the date of the
proposed purchase (which shall be no later than five (5) Business Days from the
date of the Purchase Offer), (B) the price of the proposed purchase (the “Offer
Price”), (C) the amount of Term Loans the Borrower Assignee is proposing to
purchase and (D) the type of Term Loans, if applicable;

(ii) no later than 5:00 pm two (2) Business Days after receipt of the Purchase
Offer, each Lender shall, in its sole discretion, notify the Administrative
Agent and the Borrower, in writing, as to the amount of Term Loans it wishes to
sell to the Borrower Assignee (which shall not be less than $1 million) at the
Offer Price (any such notification by a Lender shall be irrevocable and shall
referred to herein as a “Sales Offer” and any failure to timely provide such
notice shall be deemed a decline of the Purchase Offer); and

(iii) if it receives any Sales Offers, the Borrower Assignee shall, no later
than 5:00 pm on the third Business Day after the Purchase Offer, notify the
Administrative Agent and each Lender making a Sales Offer of its intent to
(A) purchase all of the amount of Term Loans offered pursuant to the Sales
Offers, (B) purchase less than all of the amounts offered pursuant to the Sales
Offers in which case the Borrower Assignee shall purchase Term Loans from the
Lenders pro rata based on the amount each Lender offered pursuant to its Sales
Offer to the total amount offered pursuant to all Sales Offers or (C) purchase
none of the Term Loans. For the avoidance of doubt, the Borrower Assignee may
purchase more or less than the amount of Term Loans set forth in the Purchase
Offer subject to the other requirements of this Section 2.13.

 

5



--------------------------------------------------------------------------------

(c) In order to consummate a Borrower Loan Purchase:

(i) each of the assigning Lender and the Borrower Assignee (in its capacity as
purchaser of the applicable Term Loan) shall enter into a Borrower Assignment
Agreement as of the date set forth in the Purchase Offer; and

(ii) the Administrative Agent shall receive the recordation and processing fee
in connection with such assignment as set forth in Section 11.06(b)(iv);

(d) A Borrower Loan Purchase shall be effective upon satisfaction of the
conditions set forth in clauses (a), (b) and (c) above and such date shall be
referred to herein as a “Borrower Assignment Effective Date.”

(e) On and after a Borrower Assignment Effective Date, (i) the Term Loans
purchased by the Borrower Assignee shall be deemed cancelled or retired for all
purposes and shall no longer be deemed outstanding (and may not be resold by the
Borrower Assignee), for all purposes of this Agreement and all other Loan
Documents (notwithstanding any provisions herein or therein to the contrary),
including, but not limited to, (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (B) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document, (C) the providing of any
rights to the Borrower Assignee as a Lender under this Agreement or any other
Loan Document, (D) the determination of Required Lenders and (E) the calculation
of the amount of Indebtedness hereunder and (ii) no interest or fees of any type
shall accrue from and after a Borrower Assignment Effective Date on any Term
Loans purchased by the Borrower Assignee on such Borrower Assignment Effective
Date. For clarification purposes, the Borrower Assignee shall never be deemed to
be a Lender hereunder.

(f) The Lenders hereby consent to the transactions described in this
Section 2.13 and waive the requirements of any provision of this Agreement
(including, without limitation, Section 2.12 and 11.06) and any other Loan
Document that might otherwise result in a breach of this Agreement or create a
Default or an Event of Default as a result of or in connection with the
consummation of any Borrower Loan Purchase. The Lenders acknowledge that
purchases made by the Borrower Assignee pursuant to this Section 2.13 will
result in the retirement of Term Loans on a non-pro rata basis among the
Lenders. The Lenders further acknowledge that any payment made to a Lender in
connection with a Borrower Loan Purchase is solely for the account of such
Lender and no ratable sharing of such proceeds is required under this Agreement
or any other Loan Document.

(g) All Borrower Loan Purchases and subsequent cancellation or retirement of
such Term Loans by the Borrower Assignee pursuant to this Section 2.13 shall
reduce pro rata the scheduled payments due pursuant to Section 2.06(b),
including those amounts due on the Maturity Date.

 

6



--------------------------------------------------------------------------------

(e) Fortress VRF I LLC. A new Section 6.22 is added to the Credit Agreement to
read as follows:

Section 6.22 Fortress VRF I LLC.

Fortress VRF I LLC’s sole purpose is to act as managing member of certain funds
managed by D.B. Zwirn & Co. L.P. and it receives no fees or other compensation
in connection with its duties.

(f) Restricted Payments. Section 8.06(e) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(e) so long as no Event of Default exists immediately prior or after giving
effect thereto, the Borrower and the Top Tier Guarantors may make Distributions
to Persons who are not Loan Parties in an amount equal to the greater of clauses
(i) or (ii) below (it being understood and agreed that any amounts not used in
any year may be carried forward to subsequent years):

(i) (A) for the year ending December 31, 2009, $5 million, (B) for the year
ending December 31, 2010, $5 million plus the lesser of (x)(1) $21 million plus
(2) 25% of the Net Cash Proceeds of any Equity Issuance occurring after May 25,
2009 through December 31, 2010 and (y) the Excess Equity Proceeds as of the date
of the Restricted Payment; (C) for the year ending December 31, 2011, $5 million
plus the lesser of (x)(1) $21 million plus (2) 25% of the Net Cash Proceeds of
any Equity Issuance occurring after May 25, 2009 through December 31, 2011 and
(y) the Excess Equity Proceeds as of the date of the Restricted Payment; and
(D) for the portion of 2012 ending on the Maturity Date, an amount equal to
(I) .36 multiplied by (II) the sum of (x) $5 million plus (y) the lesser of
(1) $21 million and (2) the Excess Equity Proceeds as of the date of the
Restricted Payment; or

(ii) for each calendar year, 25% of the Free Cash Flow earned during the prior
calendar year (or with respect to 2012 for the period until the Maturity Date,
9% of the Free Cash Flow earned during the prior calendar year); provided,
however, that (A) if on April 15 of such calendar year the sum of the then
outstanding Commitments plus the Outstanding Amount of Term Loans is less than
or equal to $315 million, (B) if on April 15 of such calendar year the sum of
the Outstanding Amount of Loans is less than or equal to $300 million and (C) if
the Consolidated Leverage Ratio, as calculated as of December 31 of the prior
calendar year after giving pro forma effect to any repayments or cancellation of
principal of Loans(to the extent not reborrowed) between January 1 and April 15
of the current calendar year, does not exceed 2.00 to 1.0, then such percentage
shall be increased to 50% of Free Cash Flow from the prior calendar year (or
with respect to 2012 for the period until the Maturity Date, 18% of the Free
Cash Flow earned during the prior calendar year); and

 

7



--------------------------------------------------------------------------------

(g) Investments in Fortress Funds. Section 8.15 of the Credit Agreement is
amended and restated in its entirety to read as follows:

Section 8.15 Investments in Fortress Funds.

Permit any Investment by a general partner in:

(a) an Existing Fortress Fund in excess of (a) an amount customarily required by
general partners in similar transactions in the industry or (b) an amount that
is contractually required; provided that Investments by or on behalf of a
general partner shall be allowed if the Borrower deems it necessary in good
faith to protect the value of an existing Investment, and

(b) a New Fortress Fund in excess of an amount that such general partner deems
appropriate.

(h) Debt Buyback. Section 11.06(b)(v) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(i) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; provided, however,
that the Lenders may make assignments to the Borrower solely in accordance with
the terms of Section 2.13. Any assignment pursuant to Section 2.13 shall not be
subject to the terms of this Section 11.06(b) except as set forth in
Section 2.13(a)(ii).

(i) Exhibits.

(i) Exhibit 2.13 is hereby added to the Credit Agreement in the form attached
hereto as Annex A.

(ii) Exhibit 7.02 to the Credit Agreement is amended and restated in its
entirety in the form attached hereto as Annex B.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions:

(a) Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors and the Lenders (other than Defaulting
Lenders);

(b) Payment by the Borrower of all other fees and expenses then due and payable;
and

(c) No Default or Event of Default shall exist or be continuing.

3. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of

 

8



--------------------------------------------------------------------------------

the Loan Parties acknowledge and consent to the modifications set forth herein
and agree that this Amendment does not impair, reduce or limit any of its
obligations under the Loan Documents (including, without limitation, the
indemnity obligations and guaranty obligations set forth therein) and that,
after the date hereof, this Amendment shall constitute a Loan Document.

4. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.

5. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except to the extent a representation and warranty specifically
refers to an earlier date and then as of such earlier date), (b) after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default and (c) the Collateral Documents
continue to create a valid perfected security interest in the Collateral prior
to all Liens other than Permitted Liens.

6. Release. In consideration of the Administrative Agent and the Lenders
entering into this Amendment, the Loan Parties hereby release the Administrative
Agent, the L/C Issuer, each of the Lenders, and the Administrative Agent’s, the
L/C Issuer’s and each of the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of

 

9



--------------------------------------------------------------------------------

this Amendment by telecopy or electronic transmission of a “PDF” copy shall be
effective as an original and shall constitute a representation that an original
shall be delivered promptly upon request.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     FIG LLC,     a Delaware limited liability company     (formerly
known as Fortress Investment Group LLC)     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

GUARANTORS:     FORTRESS OPERATING ENTITY I LP,     a Delaware limited
partnership     (formerly known as Fortress Investment Holdings LLC)     By:  
FIG Corp, its General Partner     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS OPERATING ENTITY II LP,     a Delaware limited partnership    
(formerly known as Fortress Principal Investment Holdings II LLC)     By:   FIG
Corp, its General Partner     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS OPERATING ENTITY III LP,     a Delaware limited partnership    
(formerly known as FIG Partners Pool (P) LLC)     By:   FIG Corp, its General
Partner     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    PRINCIPAL HOLDINGS I LP,     a Delaware limited partnership     (formerly
known as Fortress Principal Investment Holdings III LLC)     By:   FIG Asset Co.
LLC, its General Partner     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    FORTRESS PRINCIPAL INVESTMENT HOLDINGS LLC,     a Delaware limited liability
company     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS PRINCIPAL INVESTMENT GROUP LLC,     a Delaware limited liability
company     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC,     a Delaware limited
liability company     By:  

/s/ Daniel Bass

    Name:  

Daniel Bass

    Title:  

Chief Financial Officer

    FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC,     a Delaware limited liability
company     By:  

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

Secretary

    FIG PARTNERS POOL (A) LLC,     a Delaware limited liability company     By:
 

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

General Counsel

    FIG PARTNERS POOL (P2) LLC,     a Delaware limited liability company     By:
 

/s/ David N. Brooks

    Name:  

David N. Brooks

    Title:  

General Counsel

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Joshua A. Podietz

    Name:   Joshua A. Podietz     Title:   Senior Vice President

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer     By:  

/s/ Joshua A. Podietz

    Name:   Joshua A. Podietz     Title:   Senior Vice President

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    CITIBANK, N.A.     By:  

/s/ Alexander F. Duka

    Name:   Alexander F. Duka     Title:   Managing Director/Senior Credit
Officer

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A.     By:  

/s/ George Wick

    Name:   George Wick     Title:   Executive Vice President

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ Emily Berger

    Name:   Emily Berger     Title:   Vice President

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    DEUTSCHE BANK AG NEW YORK BRANCH     By:  

/s/ Evelyn Thierry

    Name:   Evelyn Thierry     Title:   Vice President     By:  

/s/ Erin Morrissey

    Name:   Erin Morrissey     Title:   Vice President

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    LEHMAN COMMERCIAL PAPER, INC.     By:  

 

    Name:       Title:  

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    GOLDMAN SACHS CREDIT PARTNERS, L.P.     By:  

/s/ Caroline Benton

    Name:   Caroline Benton     Title:   Authorized Signatory

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

    ING CAPITAL LLC     By:  

/s/ Charles Inkeles

    Name:   Charles Inkeles     Title:   Director

 

   FIG LLC    FOURTH AMENDMENT TO    THIRD AMENDED AND RESTATED    CREDIT
AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT 2.13

Form of Borrower Assignment Agreement